DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akahane (2013/0183890) in view of Diehl et al. (2013/0316624) and Uekita (JP 2018-12149).
Akahane teaches a spindle unit comprising a spindle, 31, having a distal end coupled to a mount, 30, for mounting a processing tool, 4, a casing, 32, surrounding an outer circumferential surface of the spindle, a spindle cover, 33, surrounding the spindle between a lower end of the casing and the mount, wherein the spindle cover includes a cover portion having an inner circumferential surface facing the outer circumferential surface of the spindle, the inner circumferential surface of the cover portion and the outer circumferential surface of the spindle defining a first gap, 7, therebetween, (pp 0016, 0017 and 0020).

Akahane teaches all the limitations of the claims except for the spindle being rotatably supported by an air bearing in the casing, a sealing portion integrally formed with the cover portion at a lower end of the cover portion and having an inner oblique surface inclined toward the outer circumferential surface of the spindle, and the sealing portion and the outer circumferential surface of the spindle define therebetween a second gap that is narrower than the first gap.

Diehl et al. teaches a spindle being rotatably supported by an air bearing in a casing, (pp 0040, fig. 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Akahane with the spindle being rotatably supported by an air bearing, in order to enhance the efficiency of the rotation of the spindle.

Uekita teaches a sealing portion, 64, integrally formed with the cover portion, 60, at a lower end of the cover portion and having an inner oblique surface inclined toward the outer circumferential surface of the spindle, (fig. 5A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Akahane with a sealing portion with a oblique surface integrally formed on the cover portion, as taught by Uekita, and thus provide for the sealing portion and the outer circumferential surface of the spindle define therebetween to define a second gap that is narrower than the first gap, in order to prevent solid waste from being deposited on the outer circumferential surface of the spindle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schafer et al. (2009/0011688), Polyak et al. (2008/0057836) and Kim (2007/0206890) were cited to show other examples of spindle units.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        September 28, 2022




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723